DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 1-18-2021 is acknowledged.
Claims included in the prosecution are 21-32.
	In view of the amendments, the previous 112 1st paragraph rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 22 and 23 recite ‘relative retention time’. It is unclear as to what this expression is intended to convey and what these compounds are. There is no specific definition of this expression in the specification.
	Applicant argues that claims have been amended to recite ‘gas chromatography’ to overcome the rejection. Such an amendment will not overcome the rejection since the issue as to what the compounds are, still remains.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation lipophilic solvent and the claim also recites fatty oil and organic oil which are   the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US 9,375,408).
Singh discloses compositions containing tetrahydrocurcumin. Tetrahydrocurcumin is purified to remove byproducts (col. 47, lines 26-35) and therefore, the reference meets the requirements of instant claim 1 limitation of ‘no delectable HHC. Singh also discloses lipid formulations containing  polyenylphosphatidylcholine in amounts of 5 to 95 % by weight. The compositions contain vitamin E as the antioxidant and other additives include baicalin, curcumin, disaccharides and oil. The compositions further contain starch, gelatin and other excipients   (col. 6, lines 26-64). The composition treats kidney disease. The compositions contain deuterated tetrahydrocurcumin. (col. 3, line 55 through col. 5, line 49, col. 9, line 51 through col. 10, line 50, col. 53 line 55 through col. 54, line10, col. 59, lines 55-59).
	Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues that the present specification teaches a novel process for the 
	This argument is not persuasive. First of all, instant claims are composition claims and not process of preparation claims by which THCu is produced without the detectable presence of HHC. Secondly, the term ‘detectable’ is a relative term without stating the amounts. Thirdly, applicant has not shown the references used in the rejection does not have the detectable amounts of HHC.
The dependent claims 22-23 recite the presence of other compounds and the dependent claim 27 recites the parent compound curcumin and  since all the curcuminoids including HHC have biological function in treating disease, the criticality of a composition without detectable amounts of HHC is unclear.
4.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setthacheewakul et al (AAPS Pharm Sci Tech, vol. 12, # 1, pp. 152-164, March, 2011).
	Setthacheewakul et al teaches sustained release compositions containing tetrahydrocoumarin. The reference teaches the HPLC analysis of THCu; Since as pointed out above, instant claims only recite detectable amounts of HHC, which is a relative term and in the absence of showing that THCu taught by Setthacheewakul has no detectable amounts of HHC it is the examiner’s position that the reference meets the requirements of instant claim.  (see entire publication, especially, Materials and Methods).

5.	Claim 21 is  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murugan et al in Basic & Clinical Pharmacology & Toxicology, vol. 99, pp. 122-127, (2006).
	Murugan et al teach compositions containing THC and the effect of tetrahydrocoumarin on lipid peroxidation and its antihyperlipidmemic effect. Murugan also teaches that tetrahydrocoumarin is one of the major colorless metabolites of coumarin and it exhibits the same physiological and pharmacological properties of coumarin. THCu taught by Murugan et al is from Sabinsa Corporation; Since as pointed out above, instant claims only recite detectable amounts of HHC, which is a relative term and in the absence of showing that THC taught by Murugan et al has no detectable amounts of HHC, it is the examiner’s position that the reference meets the requirements of instant claim (see entire publication).
6.	Claim 21 is rejected under 35 U.S.C. 102(a) as being anticipated by Clark et al. (PCT international publication WO2011/047309, reference included with PTO-892) or 
Clark et al. discloses a method of treating patients for tissue damage comprising administering (e.g. intravenously) a curcuminoid. (p. 2 under the heading “Summary”) Curcuminoids usable include tetrahydrocurcumin. (p. 3 fourth paragraph and claim 5) Ischemic conditions can include ischemia within the heart such as myocardial infarction or cardiac arrest. (p. 3 last paragraph). The curcumin can be prepared as liposomes including an additional antioxidant such as alpha-tocopherol, which is also a terpenoid. .

7.	Claim 21 is rejected under 35 U.S.C. 102(a) as being anticipated by Toshihiko et al. (Japanese patent publication H11--246398, reference and English machine translation included with PTO-892)
Toshihiko et al. discloses that orally administered tetrahydrocurcumin decreases lipid peroxidation and produces a renal protective effect. (paragraph 0004) The composition can be used to treat conditions including glomerunephritis and diabetic nephropathy, which are chronic kidney diseases according to the limitations of instant claim 3. (paragraph 0014) The compositions can be administered orally (paragraph 0016) and can be formulated with conventional pharmaceutical excipients (paragraph 0015) such as sucrose, fructose, glucose, and sugar alcohols. (paragraph 0019). Instant claim only recites, lacking detectable amounts of HHC. The burden is upon applicant to show that Toshinhiko’s tetrahydrocoumarin has detectable amounts of HHC. Therefore Toshihiko et al. anticipates the claimed invention.
	With regard to the references of Setthacheewakul et al , Murugan et al, Toshihiko et al or Clark et al,  applicant argues that the Patent Office takes the position that any reference mentioning purifying THCu would lack HHC. According to applicant, however, HHC is not removed THCu through purification and instead the THCu must be manufactured in a way that prevents its production in the first place.
.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claim 21-32 are   rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 9,375,408) cited above.
The teachings of Singh have been discussed above. As pointed out above, Singh teaches purified THCu and without any contaminants. Assuming that there are detectable amounts of HHC in Singh’s compositions, it is deemed obvious to one of ordinary skill in the art of highly developed chemistry and biological sciences to totally 
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Patent Office reasons that it would be obvious to purify and the problem with this rationale is that purification does not remove HHC from THCu. According to applicant the process used to produce THCu lacking HHC is novel and not known in the art.
This argument is not persuasive since as pointed out above, instant claims are not drawn to a process of preparation of THCu, but are composition claims and recite a composition of THCu  wihout detectable amounts of HHC. As pointed out above, instant claims recite ‘detectable amounts of HHC’; in composition claims, motivation need not be the same as applicant’s and since curcuminoids are various functions and even HHC, one of ordinary skill in the art would prepare curcumin derivatives including HHC to treat the desired disease with a reasonable expectation of obtaining the desired effect.
9.	Claim 21-32 are   rejected under 35 U.S.C. 103 as being unpatentable over Toshihiko et al. (Japanese patent publication H11—246398 in combination with Singh (US 9,375,408).
Toshihiko et al. discloses that orally administered tetrahydrocurcumin decreases lipid peroxidation and produces a renal protective effect. (paragraph 0004) The composition can be used to treat conditions including glomerunephritis and diabetic nephropathy, which are chronic kidney diseases according to the limitations of instant claim 3. (paragraph 0014) The compositions can be administered orally (paragraph 
What is lacking in Toshihiko is the inclusion of claimed additives and the use of THCu in liposomes.
Singh as discussed above discloses compositions containing tetrahydrocurcumin. Tetrahydrocurcumin is purified to remove byproducts (col. 47, lines 26-35) and therefore, the reference meets the requirements of instant claim 1 limitation of ‘no delectable HHC. Singh also discloses lipid formulations containing polyenylphosphatidylcholine in amounts of 5 to 95 % by weight. The compositions contain vitamin E as the antioxidant and other additives include baicalin, curcumin, disaccharides and oil. The compositions further contain starch, gelatin and other excipients   (col. 6, lines 26-64). The composition treats kidney disease. The compositions contain deuterated tetrahydrocurcumin. (col. 3, line 55 through col. 5, line 49, col. 9, line 51 through col. 10, line 50, col. 53 line 55 through col. 54, line10, col. 59, lines 55-59).
It would have been obvious to one of ordinary skill in the art to use liposomal of composition taught by Singh for the THCu which is used to treat conditions including glomerunephritis and diabetic nephropathy taught by Toshihiko et al. with a reasonable expectation of success since Singh teaches that THCu with various additives could be encapsulated in liposomes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612